Citation Nr: 0704520	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-28 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) in the United States Army Reserve from July 1996 to 
November 1996.  He also had additional periods of ACDUTRA, 
including a period in May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.  


FINDING OF FACT

While it has been shown that the veteran had lower back pain 
during a period of ACDUTRA, there is no competent evidence 
that he has a chronic back disorder related to service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2002, May 
2006, and June 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The veteran 
was essentially told to submit any evidence pertaining to his 
claim.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  The veteran was scheduled for VA examinations in 
June 2002 and September 2006 (the latter pursuant to the May 
2006 Board remand).  However, he failed to report to these 
examinations.  The duty to assist is not a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in circumstances where he may or should have information that 
is essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the veteran's 
cooperation in testing was required to obtain necessary 
evidence as to the status of any current back disorder and 
also the etiology of any disorder found therein.  

The veteran's representative has raised the issue of whether 
the veteran had sufficient notice of the VA examinations.  
Initially, the Board notes that it remanded this appeal in 
May 2006 specifically in response to the veteran's December 
2002 contention that he was unable to report to the June 2002 
examination and his belief that he would be rescheduled for 
another examination.  Accordingly, the veteran was notified 
of VA's intention to schedule him for an examination in the 
May 2006 Board remand.  Additionally, in a June 2006 letter 
the veteran was notified of an examination scheduled in June 
2006 in San Juan, Puerto Rico.  Upon notification from the 
veteran that he resided in New York, VA scheduled the veteran 
for an examination in September 2006 in New York.  When he 
failed to report to that examination, VA sent him a letter in 
September 2006 to his last known address in New York 
requesting the he call to reschedule the examination.  To 
date, he has not contacted VA to reschedule an examination. 
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

The veteran contends that he has a back disorder as a result 
of his service in the Army Reserves. 

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 
"inactive duty for training" means, inter alia, duty other 
than full-time duty prescribed for Reserves or the National 
Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may also be granted for disability due to disease or injury 
incurred or aggravated while performing ACDUTRA.  38 U.S.C.A. 
§ 101(24).

"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein. This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 C.F.R. 
§ 3.303(a).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).

DA Form 2173 shows that the veteran had an onset of lower 
back pain after lowering a heavy box during a period of 
ACDUTRA on May 18, 2001.  There are additional medical 
records throughout May 2001 which show complaints related to 
the veteran's back.  However, other than those records, there 
is no other evidence in the record of a back disorder.  There 
is no competent evidence reflecting the presence of chronic 
back disability.  Furthermore, the veteran failed to appear 
for scheduled VA examinations in June 2002 and September 2006 
which would have helped in assessing the veteran's current 
level of disability.  As the record stands, there is no 
competent medical evidence of a current disability.  While 
there is no doubt that the veteran experienced lower back 
pain during ACDUTRA, there is no evidence of a current back 
disability.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).

While the veteran has suggested that he currently has a back 
disorder as a result of service, as a lay person, he has no 
competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon 


which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a back disorder.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a back disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


